Citation Nr: 1624104	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-46 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to October 1952.  His awards and decorations included the Korean Service Medal with 3 bronze stars and the Purple Heart Medal.  The Veteran died in November 2007.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.
 
In May 2014, the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The record before the Board consists of the paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  The Veteran died in November 2007.  

2.  The death certificate indicates that the immediate cause of his death was renal failure due to bladder cancer which had metastasized; significant conditions contributing to death were listed as hearing impairment, cerebral vascular accident, melanoma and hypercholesterolemia.  

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss and for a scar on the left upper deltoid; neither of these played a material causal role in the Veteran's death.  

3.  None of the other certified causes of death was present until more than one year after the Veteran's discharge from service, caused by service-connected disability, or permanently worsened by service-connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. § 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the effective-date element of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

Specific to claims for service connection for the cause of a veteran's death, VA's notice requirements include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected disorder; and (3) an explanation of the evidence and information required to substantiate the claim based on a disorder not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The record reflects that the originating agency provided the appellant with all notice required under the VCAA by letters mailed in January 2008 and February 2013.  Although the appellant was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim in an April 2015 supplemental statement of the case.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Veteran's service treatment records are unavailable because they were destroyed by a fire at the National Personnel Records Center.  In any event, it is not contended that any of the certified causes of death, other than the already service-connected hearing loss originated during service.  The record reflects that the originating agency has obtained identified post-service treatment records to the extent possible.  Neither the appellant nor her representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The originating agency did obtain an adequate medical opinion addressing the appellant's claim in January 2015.  The physician reviewed the evidence of record and properly supported the opinion provided.  

Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the appellant's claim.

Legal Criteria

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. C.F.R. §§ 3.303, 3.307, 3.309 (2015).

Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Certificate of Death indicates that the Veteran died in November 2007.  The immediate cause of death was listed as renal failure due to bladder cancer which had metastasized.  Significant conditions contributing to death were reported as hearing impairment, cerebral vascular accident, melanoma and hypercholesterolemia.  

At the time of his death, the Veteran was service connected for bilateral hearing loss, evaluated as 90 percent disabling, and for a scar on the left upper deltoid, which was evaluated as noncompensably disabling.  

The appellant is claiming that the Veteran's death was due, in part, to his service connected hearing disability.  In a December 2009 statement, the appellant argued that hearing loss was linked to the Veteran's cause of death because the Veteran misheard what a urology doctor informed him regarding making an appointment for a bladder infection.  The appellant reported the Veteran informed her that the urologist would contact the Veteran by phone or mail if he wanted the Veteran to come in.  A year went by and the Veteran did not hear from the urologist.  The appellant also wrote that the Veteran's personal physician informed the Veteran that no physician would say that they would call the Veteran if an appointment was necessary.  The appellant alleged that the Veteran misunderstood what the urologist said on the phone.  In June 2010, the appellant wrote the same thing adding that the urologist spoke with the Veteran on the telephone and the Veteran did not understand what was really said.  The appellant noted the Veteran had hearing aids and opined that the batteries from the telephone and the batteries from the hearing aids blocked each other out.  

A VA medical opinion was obtained in October 2011.  The physician was requested to provide an opinion as to whether the cause of the Veteran's death was related to service or was related to the service connected hearing loss.  The physician opined that hearing loss was not the cause of death of the Veteran nor was it related to his cause of death.  The rationale provided was based on the VA clinical records from 2005 to 2007, all of which referred to the Veteran's bladder cancer and his treatment with a urologist in Southern Oregon.  The Veteran's VA provider also communicated with the urology clinic on behalf of the Veteran.  The examiner noted that, on the death certificate, the cause of death was renal failure secondary to bladder cancer and hearing loss was listed under other conditions.  

At the video conference hearing before the undersigned in May 2014, the appellant testified that the Veteran had informed her that his urologist told him he did not have to come back for a year.  Another physician apparently informed the Veteran that this was not correct and that he should contact the urologist.  When the Veteran went back to the urologist, he had to have surgery for bladder cancer.  The appellant is essentially contending that due to his service-connected hearing loss the Veteran did not hear the instruction from the urologist to make a follow up appointment, this resulted in a delay in the bladder cancer being diagnosed and ultimately resulted in the Veteran's death.

Lay statements of record indicate that the Veteran had difficulty hearing.  One of the statements, from the Veteran's sister, also indicates that the Veteran informed her that he was told by a physician that the physician would call the Veteran to make an appointment.  The sister wrote that she told the Veteran many times that a physician would not call him - that he had to call the physician.  

Pursuant to the Board's remand directive, another VA medical opinion was obtained in January 2015.  Following a review of the evidence of record, the VA physician opined that there was a less than 50 percent probability that the Veteran's service-connected hearing loss played a material causal role in the Veteran's death.  In support of the opinion, the physician noted that VA medical records document barriers to learning, but in all records prepared prior and after the cancer developed it was written that, while there were hearing issues, the Veteran demonstrated understanding.  Since he demonstrated understanding in a VA setting during the time frame of the development of the cancer to his death (2004 to 2007) it is less likely than not that hearing loss led to failure on the Veteran's part to understand the need for follow up.  While the physician could not vouch for private sector processes, he noted it is very typical that at the time of an appointment ending and check out, the patient is given a written notification of the next appointment.  This would have to be attested to by his private urologist as there are no notes available to review.  The Board has found the VA medical opinion against the claim to be highly probative because it was rendered following a review of the evidence of record and is properly supported.  

The Board notes that at the videoconference hearing, the undersigned invited the appellant to submit a statement from one of the Veteran's doctors supporting her contention that hearing difficulties resulted in delay in the diagnosis and treatment of his bladder cancer.  The record was held open for that purpose but the appellant apparently was unable to obtain the medical statement requested by the Board.  The Board notes attempts to obtain records of the private urologist, Dr. B., were unsuccessful.  VA was informed the records had been destroyed.  

The Board finds that service connection is not warranted for the cause of the Veteran's death.  While the Board is sympathetic to the appellant's claim and the Board recognizes that the Veteran was service-connected for bilateral hearing loss, the preponderance of the evidence demonstrates that the Veteran's hearing loss did not play a material causal role in his death.  The VA medical records and the January 2015 VA medical opinion support the proposition that the Veteran's hearing loss did not prevent him from understanding directions from his health care providers.  

The medical evidence which supports the claim is the inclusion of hearing loss on the Veteran's death certificate as being a significant condition contributing to death.  However, the death certificate does not provide the rationale for including hearing loss as a significant contributing factor so it is of less probative value than the January 2015 VA medical opinion, which was rendered following a review of the evidence of record and is properly supported.  

There is other probative evidence against the claim as well.  In this regard, the Board notes that  the clinical records are devoid of evidence that the Veteran had difficulty, at any time, understanding instructions from health care professionals due to hearing loss.  In fact, there are records which indicate that the Veteran did not have such problems.  An August 2005 VA clinical record reveals the Veteran and the appellant were interviewed to evaluate learning characteristics and values.  This evaluation included factors as they related to any potential need for educational accommodation including, specifically, the Veteran's hearing ability.  It was determined that no special considerations for learning characteristics were present at that time.  VA clinical records dated in March 2006 and October 2006 include annotations to the effect that the Veteran's level of understanding was good and he was able to explain key concepts.  A clinical record demonstrates that, in December 2006, the Veteran was contacted by telephone to relay information.  There is no indication of any problems with communications via telephone.  The Veteran's level of understanding was good in March 2007.  

The Board finds the probative value of the medical evidence which supports the appellant's claim is outweighed by the probative value of the medical evidence which cuts against the claim.  

The only other evidence which indicates that the Veteran did not timely schedule a medical appointment because of hearing disability are lay statements from the appellant and relatives.  The Board finds the probative value of these statements are outweighed by the probative value of the VA and private clinical records which are devoid of any problems with communications of medical information due to hearing loss.  The Board finds it reasonable to assume that, if the Veteran had difficulty with his hearing such that it interfered with his treatment, this would have been recorded by a health care professional.  Significantly, as set out above, there are records which cut against the claim as they indicate that attempts were made to determine if there were any barriers to learning, including hearing loss, which barriers were not found and that the Veteran's level of understanding was good.  Another record indicates the Veteran was able to receive health care information over the telephone without any apparent problem.  

The Board notes an April 2006 private clinical record includes the annotation that the Veteran was "somewhat confused" as to future plans with Dr. B.'s office.  This record does not indicate that the confusion was due to an inability to hear health care instructions.  As set out above, determinations were made just prior to (March 2006) and subsequent to (October 2006) the date this record was created which indicate that no barriers to learning, including specifically hearing loss, were present in the Veteran and that the Veteran's level of understanding was good.  

There is a clinical record dated in January 2002 which indicates that the Veteran failed to contact a physician for a follow-up appointment.  The Veteran did not know that he had missed two appointments.  At that time, the Veteran reported that this failure to follow-up was due to his spouse.  

The Board further notes that the records of his private primary care physician show that the Veteran was seen on a regular basis prior to and subsequent to the diagnosis of bladder cancer by a urologist.  In September 2006, it was noted that an abnormality in the bladder wall was seen on a CT scan and that the Veteran was to see his urologist the following week.  There is no indication in these records that the Veteran had any difficulty hearing or understanding his medical instructions or that he was unaware that he was to see his urologist the following week. 

Accordingly, the Board must conclude that the Veteran's service-connected bilateral hearing loss did not play a material causal role in his death.  Furthermore, there is no contention or evidence suggesting that service connection for the Veteran's cause of death is warranted on any other basis.

In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


